Citation Nr: 1619062	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-45 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St Petersburg, Florida that denied an increased rating for the Veteran's service-connected left shoulder disability.

In June 2011, the Board granted the Veteran an increased rating for his service-connected residuals, status post left shoulder surgery with bone density of the left proximal humerus and found that a claim for TDIU was raised at a September 2010
VA examination.  Thus, the Board determined that this matter was also on appeal consistent with Rice v. Shinseki, 22 Vet App 447 2009.  The Board then remanded this matter for further development.

In March 2014, the Board again remanded the claim for further development.  The issue has now been returned for appellate review.  

In a May 2015 properly executed VA Form 21-22, the Veteran appointed the American Legion as his representative.  Accordingly, the American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked the American Legion's general power of attorney, but in a February 2016 memorandum, a representative from the American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent March 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  As he has not appointed a new representative, and the American Legion has not made an appropriate motion under 38 C.F.R. §  20.608, the Board continues to recognize this organization as the Veteran's representative.   

Additional VA clinical records were associated with the record that have not been considered by the RO in conjunction with the current appeal.  Nevertheless, as these records do not address the Veteran's service-connected disabilities, they are not pertinent to the claim and thus, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

As a final preliminary matter, the Board notes that this appeal was processed using the electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran was sent a letter in September 2011 that fully addressed all notice elements for the issue on appeal.  The letter provided information as to what evidence was required to substantiate the Veteran's TDIU claim and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claim.  Moreover, the letter informed him of what type of information and evidence was needed to establish an effective date.  The Board recognizes that the VCAA notice was provided after the initial decision in this case.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains post-service reports of VA treatment as well as VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in September 2012 to address his service-connected disabilities and their functional impact on his employment.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Specifically, such examinations provide a complete description of the functional effects resulting from the Veteran's service-connected disabilities.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the Board accordingly finds no reason to remand for further examination.

Therefore, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in June 2011 directed the AOJ to send VCAA notice to the Veteran, which, as discussed above, was done in September 2011.  The AOJ was also directed to obtain VA treatment records.  Additional records were associated with the Veteran's Virtual VA record.  Further, the AOJ was also ordered to schedule the Veteran for a VA examination to address the functional impact of his service-connected disabilities.  As noted above, the Veteran was afforded VA examinations in September 2012 that are adequate for appellate review.  

In March 2014, the Board directed the AOJ to obtain any outstanding VA treatment records, which was done.  Moreover, the AOJ was directed to determine whether the Veteran's claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration and issue a supplemental statement of the case (SSOC) addressing all the evidence received since the September 2010 statement of the case (SOC).  In August 2014, the AOJ issued a SSOC addressing all of the evidence since the prior SOC and specifically found that referral to the Director of VA Compensation and Pension for extraschedular consideration was not warranted.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Analysis

The Veteran is seeking entitlement to TDIU.  In statements of record, he has indicated that he is unable to work due his service-connected disorders as he has limited movement in his left arm and could not lift anything over 50 pounds.  He has provided that at times, his shoulder joint pain is unrelenting.  He also experienced swelling and tenderness in his shoulder joint and feet.  He has asserted that he cannot stand long because of his flat feet.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for residuals, status post left shoulder surgery with bone density, left proximal humerus, minor, evaluated as 20 percent disabling; residuals status post left shoulder surgery with bone density of the proximal humerus based on limitation of motion, evaluated as 20 percent disabling; symptomatic flat feet, evaluated as 10 percent disabling; bilateral mild degenerative arthritis first metatarsophalangeal joints and mid tarsal area, evaluated as 10 percent disabling; and postoperative residuals scar, status post left humerus chondroma removal, evaluated as 10 percent disabling.  As such, his combined disability rating is 50 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU and the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension (C&P) Service.

The Veteran was afforded a VA examination in September 2010 to address the severity of his service-connected left shoulder.  The examiner noted that the Veteran's usual occupation was cook/carpentry.  The Veteran reported that he was no longer employed because he was unable to perform many work related tasks due to left shoulder pain.  The pain and stiffness prevented him from working in his field.  The Veteran reported significant effects on his occupation resulting in being assigned different duties or increased tardiness or absenteeism due to decreased manual dexterity, problems lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength and pain.  There were also effects on the Veteran's usual daily activities in that his shoulder prevented sports; had a severe effect on chores, shopping, exercise, recreation and bathing; and a moderate effect on traveling, feeding, dressing, toileting, grooming and driving.  

Again, in light of the Veteran's contentions set forth in this examination, the Board found that a claim for a TDIU had been raised and remanded the claim for further development.  In October 2011, the Veteran submitted an Application for Increased Compensation Based on Unemployability.  The Veteran indicated that he last worked as a cook full time in 2009.  In June to August, 2011, he had also held various positions at Popeye's and Tallahassee Community College.  The Veteran reported that it was hard to find work because he was limited in what he could lift and his feet swelled when he was on them for too long.  He indicated that it was hard for him to raise his left arm over his head and he had pain in his left shoulder.  

On remand, the Veteran was afforded VA examinations in September 2012.  The Veteran reported that he experienced bilateral foot pain and swelling that effected his ability to walk.  He stated that walking for less than an hour caused pain in the arch of both feet.  With respect to the Veteran's feet, the examiner found that the Veteran's flatfoot condition and bilateral mild degenerative arthritis of the first metatarsophalangeal joints and the mid tarsal area did not impact his ability to work.  The examiner continued that the Veteran's service-connected foot disorders should not preclude employment or occupational duties with respect to light or sedentary activities.  A desk job with only very limited walking and standing would be reasonable for this Veteran.  The examiner observed that the Veteran walked l50 feet from waiting room to exam room with a normal gait without difficulty.  The Veteran reported that orthotics helped his feet.  There is no objective evidence that Veteran's service-connected flat feet condition should preclude gainful employment of light or sedentary nature.  

As to the Veteran's service-connected scar, the examiner found that the Veteran had no functional limitations related to his scar.  As such, there was no objective evidence that his service-connected left shoulder scar would preclude employment of a physical or sedentary nature.  

The Veteran also reported that he experienced persistent left shoulder pain, which limited his ability to carry weight greater than 50 to 60 pounds.  He previously worked as a construction laborer, but he was too weak to carry heavy objects.  He worked most recently as a cook, but it was only temporary as he could not pick up heavy pots anymore.  On examination, the Veteran had normal flexion with pain beginning at 160 degrees.  He had abduction to 160 degrees with pain at that point.  The Veteran was able to perform repetitive use testing with no change in range of motion findings.  The Veteran also had normal strength.  The examiner opined that light duty and sedentary activity were not precluded by the Veteran's left shoulder condition.  His muscle strength and manual dexterity were normal.  There would potentially need to be some adjustments made to accommodate the left shoulder with respect to minimal lifting or reaching overhead.  Lifting more than 50 pounds is precluded.   Certainly he would be able to maintain employment at a sedentary or desk job that is not physically stressful.  There is no objective evidence that Veteran's service-connected left shoulder disability should preclude gainful employment.  

VA clinical records also document complaints of ongoing shoulder and feet pain, but do not provide any further information concerning the Veteran's functional limitations.  

The claims file also includes a March 2014 letter from a VA medical doctor that provided that the Veteran's ongoing medical problems prevented him from being employed.  

As indicated previously, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib, supra.  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore, supra.  In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by the September 2012 VA examiner is highly probative.  The Board  recognizes that the March 2014 opinion indicated that the Veteran was unable to work due to his medical problems.  However, the doctor did not specify what medical problems to which he was referring or specifically address the functional impact of the Veteran's service-connected disorders.  As such, this opinion has minimum probative value and is outweighed by the September 2012 VA examiner's opinion.  

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.  As noted above, the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a). Furthermore, the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU on an extraschedular basis so as to require referral to the VA Director of C&P.  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment.  The Board acknowledges that the Veteran has reported being unemployed since 2009, including throughout the pendency of this appeal; however, as the VA examiner noted in September 2012, the functional effects from his service-connected disabilities would not preclude him from engaging in gainful employment.

In this regard, there is no evidence that the Veteran's service-connected scar impacts his ability to work.  Moreover, while the September 2012 VA examiner observed some functional limitations associated with the Veteran's service-connected feet and left shoulder, the examiner still found that the Veteran would be able to work in light physical or sedentary employment.  In this regard, the examination report shows that the Veteran could still lift up to 50 pounds, was able to raise his arm to 160 degrees before any objective evidence of pain, and walk 150 feet with a normal gait and without difficulty.  The Veteran also exhibited normal muscle strength and dexterity.  In sum, the VA examination report does not show that the Veteran's functional limitations caused by these disabilities preclude employment.  

In sum, while the examiner observed limitations that impacted the Veteran's ability to work, there is simply no competent medical evidence to support the finding that the Veteran's disabilities, either alone or in combination, preclude his ability to work.  Importantly, the only medical opinion addressing this matter weighs against the claim.  In this regard, the VA examiner indicated that the Veteran could still perform light physical and/or sedentary work even in light of the limitations associated with his service-connected disabilities and provided a rationale for such determinations.  

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinions.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities and, again, referral to the Director of C&P for extraschedular consideration is not warranted.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

A TDIU is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


